Title: To Thomas Jefferson from Albert Gallatin, 22 August 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Sir
            
            Treasury Department 22d Aug: 1803
          
          Having heretofore transmitted for your consideration several communications respecting certain infractions of the Act of Congress of last session & of the State laws which forbid the importation of Slaves, I now do myself the honor of enclosing a letter from the collector of Charleston & copies of a correspondence between him & the collector of Beaufort on the same subject. 
          I have the honor to be with great respect Sir Your obedt. Servt.
          
            
              Albert Gallatin
            
          
        